Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 3, line 31, “op top” should read –[[op]]on top—
Appropriate correction is required.
Claim Objections
Claim 1 and 2 are objected to because of the following informalities: 
In claim 1, line 7, “for cleaning fluid” should read –for the cleaning fluid—
In claim 1, line 8, “for dirty fluid” should read –for the dirty fluid—
In claim 2, “The vacuum cleaner” should read –“[[The]]A vacuum cleaner—
In claim 2, “a cleaning device” should read –[[a]]the cleaning device--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by DE2033588 A1. 
Regarding claim 1, DE2033588 discloses a cleaning device (defined as items 7, 9, 10, 11, 12, 13, 15 within item 1, figure 1), comprising: 
a cleaning fluid supply (includes items 8, 9 and 10, figure 1) provided with a cleaning fluid channel (item 9) for supplying a cleaning fluid to a surface (cleaning fluid travels through item 9 and is discharged through items 10 and 11); 
a dirty fluid drain (includes items 12, 13, 14 and 15, figure 1) provided with a dirty fluid channel (item 13) for draining dirty fluid from the 5surface (dirty fluid is sucked through item 12 and travels though item 13); 
and a single fluid container (item 7, figure 1) to supply the cleaning fluid and to collect the dirty fluid, wherein the single fluid container comprises a first section for cleaning fluid (item 8 holds the cleaning fluid, paragraph 0016, figure 1), a second section for dirty fluid (item 15 holds the dirty fluid, paragraph 0016, figure 1), and a movable piston (item 5 is defined as a piston, paragraphs 0007 and 0016, figure 1) between the first section and the second section.
Regarding claim 2, DE2033588 discloses a vacuum cleaner with the cleaning device (item 1 is defined as the vacuum cleaner with the cleaning device as all internal components that make up the vacuum cleaner including items 7, 9, 10, 11, 12, 13, 15 within item 1) as claimed in claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 2014/0208527) discloses an automatic cleaning device including a rotational sweeping brush unit, a dust collection unit, two rolling wheels, a mopping unit, a water spraying unit, a squeegee unit and a singular water storing tank that is partitioned by a separating membrane into two compartments – a clean water storing region and a dirty water storing region, characterized in that the clean water storing region supplies clean water to the water spraying unit and the dirty water is transported back to the dirty water storing region. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723